Citation Nr: 1448616	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-20 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left forearm muscle injury with ulnar nerve neuropathy, prior to January 2, 2014, and in excess of 20 percent from January 2, 2014, forward.

2.  Entitlement to an initial compensable rating for left forearm scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active duty service from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Boise, Idaho Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a 10 percent evaluation for a left forearm muscle injury with ulnar nerve neuropathy. 

In a May 2014 rating decision issued by the RO in Seattle, Washington, an increased evaluation of 20 percent was granted for the left forearm muscle injury, effective from January 2, 2014.  In addition, service connection was established for a left forearm scar, for which an initial non-compensable rating was granted effective January 2, 2014.  Accordingly, those matters are now part and parcel of the original appeal, and the issues on appeal as currently characterized are shown on the title page.  

A travel Board hearing was held in September 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 10 percent for a left forearm muscle injury with ulnar nerve neuropathy, prior to January 2, 2014, and in excess of 20 percent from January 2, 2014, forward; as well as an initial compensable rating for left forearm scarring.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

At a travel Board hearing held in September 2014, the Veteran identified additional evidence pertinent to his claims, indicating that he had undergone left arm evaluation and testing at VA (Puget Sound Heath Care System - American Lake Division) on September 8 and 30, 2014.  The Veteran and his representative indicated that steps would be taken to obtain this evidence and submit it for the file, accompanied by a waiver.  It does not appear that a waiver form was competed at the time of the hearing, as no additional evidence was added to the file at that time.

A review of the Veteran's VBMS electronic file reflects that in early October 2014, the September 30, 2014 VA record was added to the file, but was unaccompanied by a waiver.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that pertinent evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, as the evidence added to the VBMS file in October 2014 is pertinent and was submitted without a waiver, this case must be returned to the RO for consideration of additional VA treatment records. 

Moreover, the September 8, 2014 record, which also appears to be pertinent to the claims, was not added to the record in October 2014, and has not otherwise been initially reviewed by the RO, as the most recent SSOC was issued in May 2014.  At this point, the Veteran's VVA and VBMS files include VA treatment records dated to June 2014, but the most recent SSOC of May 2014, reflects consideration of VA records current only through early November 2013.  In light of the need to remand, the Board finds that efforts to obtain additional pertinent VA treatment records dated from November 2013 to the present should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the increased rating claims for a left forearm muscle injury with ulnar nerve neuropathy, and left forearm scarring.

2.  Obtain VA treatment records dated from November 2013 to the present. 

3.  After completing the requested action, the RO should readjudicate the claims for a rating in excess of 10 percent for a left forearm muscle injury with ulnar nerve neuropathy, prior to January 2, 2014, and in excess of 20 percent from January 2, 2014, forward; and for an initial compensable rating for left forearm scarring, to include consideration of all evidence added to the file since the issuance of the May 2014 SSOC, as well as evidence added to the record in October 2014 (VBMS) which was unaccompanied by a waiver.  Readjudication should reflect consideration of all pertinent evidence and legal authority, and address whether staged and/or extrascheular ratings are appropriate.
 
4.  If the benefits sought on appeal are denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



